Citation Nr: 1135497	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a gunshot wound of the chest.

2.  Entitlement to service connection for the claimed residuals of a shell fragment wound of the stomach.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to January 1968.  From July 1966 to August 1967, he was stationed in the Republic of Vietnam.

The Veteran also served with National Guard and retired in December 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the RO.

The Board remanded the case to the RO in December 2006 for additional development of the record.

The appeal is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In December 2006, the Board remanded the issues for further development, in part, for the RO to obtain a VA examination.  

To date, the Veteran has not been afforded a VA examination to determine the nature and extent of the claimed residuals of a gunshot wound of the chest and shell fragment wound of the stomach.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

"A remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board has no discretion and must again remand these claims.

In order to avoid a retelling of the bases for the original examination request, a copy of the body of this Remand, as well the December 2006 Board Remand, must be provided to the examiner before the rendering of any opinion.  The examiner must note that he/she reviewed these Remands.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed residuals of a gunshot wound of the chest and shell fragment wound of the stomach.  

The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should provide the rationale for the opinions provided.  

The examiner should specifically opine as to whether it is at as likely as not (50 percent probability or greater) that the Veteran has residual disability due to a  gunshot wound of the chest and a shell fragment wound of the stomach that reportedly were incurred during a period of service in the Republic of Vietnam.    In this regard, the examiner should consider the Veteran's statements regarding his injury and the treatment records on file.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

2.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

